PAN AMERICAN WALL PAPER & PAINT CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Pan American Wall Paper & Paint Co. v. CommissionerDocket Nos. 7116, 9106.United States Board of Tax Appeals9 B.T.A. 248; 1927 BTA LEXIS 2636; November 22, 1927, Promulgated 1927 BTA LEXIS 2636">*2636 Arnold R. Baar, Esq., for the petitioner.  Thomas P. Dudley, Jr., Esq. for the respondent.  LOVE 9 B.T.A. 248">*248  LOVE: This proceeding is for the redetermination of deficiencies in income and profits tax, Docket No. 7116 for the year 1919 in the amount, as shown by the deficiency notice, of $7,336.98; Docket No. 9106 for the year 1920 in the amount, as shown by the deficiency 9 B.T.A. 248">*249  notice of $15,870.72, of which only the amount of $3,072.47 is in controversy.  FINDINGS OF FACT.  The Assets Producing Co., the Omaha Wall Paper Co., and the Star-Peerless Wall Paper Mills were, admittedly, an affiliated group.  In its return for each of the years 1919 and 1920, the petitioner included in the affiliated group, as affiliated corporations, the Central Wall Paper Manufacturing Co., the Staples Wall Paper Co., and the H. P. Rawlings Wall Paper Co.  The Commissioner denied the last three named companies were affiliated and determined the deficiencies accordingly.  The name of the Assets Producing Co. corporation was changed to Pan American Wall Paper & Paint Co.At the hearing, petitioner abandoned and withdrew its assignments of error and contention in respect1927 BTA LEXIS 2636">*2637  of the alleged affiliated status of the Central Wall Paper Manufacturing Co., and the Staples Wall Paper Co., but left in issue the alleged affiliated status of the H. P. Rawlings Wall Paper Co., and that is the only remaining issue in this case.  Evidence, both oral and documentary, was adduced, and after the said evidence was received and made of record, counsel for the respondent conceded that the uncontroverted evidence in the case established the fact that in the years 1919 and 1920, the H. P. Rawlings Wall Paper Co. was affiliated with the Assets Producing Co. (Pan American Wall Paper & Paint Co.) and justified a decision to that effect, and that conclusion being in accord with the judgment of the Board, we deem it unnecessary to set out in a formal manner all the facts so proven.  For the years 1919 and 1920 the H. P. Rawlings Wall Paper Co. was affiliated with the Assets Producing Co. (Pan American Wall Paper & Paint Co.).  Judgment will be entered on 15 days' notice, under Rule 50.Considered by TRUSSELL, SMITH, and LITTLETON.